Mitohell, J.
The trial court was justified in finding against both defendants upon the cause of action set up in the complaint,— against the defendant Augusta upon the evidence, and against the defendant Nils upon the admissions in his answer. Neither was there any error in the finding that the defendant Nils had failed to prove his counterclaim. The rule undoubtedly is that, where the positive testimony of a witness is uncontradicted and unimpeaehed, either by other positive testimony or by circumstantial evidence, either intrinsic or extrinsic, it cannot be disregarded, but must control the decision of the court or jury. But a witness may be contradicted by the facts he states as completely as by direct adverse testimony. A court or jury is not bound to accept it as true merely because there is no direct testimony contradicting it, where it contains inherent improbabilities or contradictions, which alone, or in connection with other circumstances in evidence, satisfy them of its falsity. Hawkins v. Sauby, 48 Minn. 69, (50 N. W. Rep. 1015;) Elwood v. Western Union Tel. Co., 45 N. Y. 549; Quock Ting v. U. S., 140 U. S. 417, (11 Sup. Ct. Rep. 733, 851.)
In this case the witness Nils Liljengren was an interested party, and, without stopping to particularize, his testimony was generally so evasive and unsatisfactory, and his statement as to what took *5place between himself and plaintiff was in many respects so improbable, and so utterly inconsistent with his own subsequent conduct, that the trial court was fully justified in concluding that it was not true.
(Opinion published 52 N. W. Hep. 219.)
Orders affirmed.